DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 1-11, in the reply filed on 03-25-21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US20180175323), in view of Choi et al. (US20170271616) and Tanaka et al. (US20190022901).
Re Claim 1, Ahn show and disclose
A manufacturing method of a display device, the method comprising: 
providing a display module (fig. 8, 9 and 11B) which is bendable at a bending area (BA, fig. 8, 9 and 11B) thereof, the display module including: 
a display panel (a display panel, [0092]; fig. 8, 9 and 11B) which displays an image (display an image, [0042]), 
a passivation film (protection film 107, fig. 8, 9 and 11B), 
Ahn does not disclose

Choi teaches a device wherein
the protection film 107 (fig. 5) including a polyimide (The protective film 170 may include PET, PI, and/or the like, [0065]);
Therefore, it would have been obvious to one having ordinary skill in the art to use the polyimide protection film as taught by Choi in the electronic device of Ahn, in order to make the display panel more flexible for the electronic device; and since using polyimide for a protection film is well-known and common in the art.
Ahn further disclose
the passivation film disposed in the bending area and outside of the bending area (in BA and outside BA, fig. 4), and 
an adhesive layer (adhesive layer 180, fig. 4) which attaches the display panel to the passivation film (fig. 4), the adhesive layer comprising a first adhesive portion (180 in BA, fig. 4) in the bending area and a second adhesive portion outside of the bending area (180 outside BA, fig. 4); by irradiating a first laser (first laser beam, fig. 4, 10A and 11A) to the adhesive layer at the bending area; and
 providing a groove (175OP, fig. 8, 9 and 11B) in the passivation film and in the adhesive layer, along a boundary of the bending area (fig. 8, 9 and 11B); and removing the passivation film and the first adhesive portion which irradiated with the laser (fig. 4 to 5), from the display panel, at the groove (fig. 4-5), 

Ahn does not explicitly disclose
reducing an adhesive force of the first adhesive portion of the adhesive layer to be smaller than an adhesive force of the second adhesive portion of the adhesive layer by the laser irradiating (first laser beam, fig. 4, 10A and 11A), to provide the first adhesive portion which has reduced adhesive force (for removing the portions of the protection film 170 and adhesive layer 180, fig. 4-5).
Tanaka teaches a device wherein
reducing an adhesive force of the first adhesive portion of the adhesive layer to be smaller than an adhesive force of the second adhesive portion of the adhesive layer by the laser irradiating (a part of the adhesive layer is irradiated with laser light beams or the like to thereby weaken an adhesive force, [0003]), to provide the first adhesive portion which has reduced adhesive force (weakened portion of the adhesive layer);
Therefore, it would have been obvious to one having ordinary skill in the art to use the laser irradiating to reduce the adhesive force of the adhesive layer    as taught by Tanaka in the electronic device of Ahn, in order to be able to easily remove the protection film and adhesive layer for the electronic device.
Re Claim 2, Ahn show and disclose
The manufacturing method of the display device of claim 1, wherein the first laser is irradiated through the passivation film and to the adhesive layer to 
Re Claim 3, Ahn show and disclose
The manufacturing method of the display device of claim 2, wherein the providing the groove (175OP, fig. 8, 9 and 11B) in the passivation film and the adhesive layer includes removing a portion of the passivation film and a portion of the adhesive layer at the boundary of the bending area (fig. 4, 5 and 11B), by irradiating a second laser (second laser beam, fig. 11B; In the using of the laser beam to remove the at least a portion of the adhesive layer, a first laser beam and a second laser beam may be used, [0011]) to the passivation film and the adhesive layer along the boundary of the bending area.
Re Claim 4, Ahn show and disclose
The manufacturing method of the display device of claim 3, wherein the second laser is irradiated in a direction from the passivation film to the adhesive layer (fig. 11B).
Re Claim 5, Ahn show and disclose
The manufacturing method of the display device of claim 4, wherein a width of the groove taken along the display panel decreases in the direction from the passivation film to the display panel (fig. 11B).
Re Claim 6, Ahn show and disclose
The manufacturing method of the display device of claim 5, wherein the second laser is a CO2 laser (The laser beam may be generated by a CO.sub.2 laser, [0013]), 

 Re Claim 7, Ahn show and disclose
The manufacturing method of the display device of claim 5, 
Ahn disclosed claimed invention except for wherein the second laser is an ultraviolet laser; since Ahn discloses (The first laser beam and the second laser beam may be laser beams by a same laser; however, exemplary embodiments of the present invention are not limited thereto. For example, the laser beam may be laser beams by different kinds of lasers, [0111]), therefore, it would have been obvious to one having ordinary skill in the art to use different laser beams for the first and second laser beam, in order to be able to use different kinds of laser which may have variety laser power, waveform, and frequency for processing of the electronic device.
Re Claim 8, Ahn show and disclose

Re Claim 9, Ahn show and disclose
The manufacturing method of the display device of claim 8, wherein the bending area at which the display module is bendable is disposed in the non-display area (fig. 11B).
Re Claim 11, Ahn show and disclose
The manufacturing method of the display device of claim 1, further comprising bending the display module from which the passivation film and the first adhesive portion which has the reduced adhesive force have been removed, at the bending area (170 and 180 are removed in bending area BA, fig. 11B).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Choi et al. and Tanaka et al., as applied to claim 8 above, further in view of Jeon (US20170278918).
Re Claim 10, Ahn show and disclose
The manufacturing method of the display device of claim 8, 
Ahn, Choi and Tanaka do not disclose
wherein the bending area at which the display module is bendable is disposed in the display area.
Jeon teaches a bendable display ([0004], fig. 1)

Examiner’s Notes: Jeon teaches the bending area could be in the non-display area or display area of a bendable display, the exactly same as in the application (claim 9 in the non-display area, and claim 10 in the display area).
Therefore, it would have been obvious to one having ordinary skill in the art to use the bending area in the display area as taught by Jeon in the bendable display ([0004]) of Ahn, in order to be able to bend in display area of the bendable display device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180076400 US-20110026236 US-20040012337 US-20190363304 US-20180182983 US-20130249877 US-20180004023 US-20180166652 US-20200064968 US-20190165310 US-20140134763 US-20180019267 US-20090305503 US-20150380680 US-20150250038 US-20180090702 US-20170323779 US-20190213925 US-20190165049 US-20190198586 US-20180284935 US-20190011954 US-20150227172 US-20170092708 US-20190281692 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848